NO. 12-14-00085-CV

                              IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

COWBOY'S RETAIL & WHOLESALE                                   APPEAL FROM THE
BEVERAGE DISTRIBUTION, LLC,
KYLE GILLIN AND GREAT
AMERICAN TREATING, INC.,
APPELLANTS

V.                                                    §       COUNTY COURT AT LAW #3

PEGGYE DAVIS, JIM DAVIS, JAY
DAVIS AND RICHARD L. RAY,
TRUSTEE,
APPELLEES                                             §       SMITH COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant perfected its appeal on December 18, 2013. The clerk’s record was filed on April 9,
2014, making Appellant’s brief due on or before May 9, 2014. When Appellant failed to file its
brief by the due date, this court notified Appellant on June 5, 2014, that the brief was past due. The
notice warned that if no motion for extension of time to file the brief was received by June 16, 2014,
the appeal would be dismissed for want of prosecution under Texas Rule of Appellate Procedure
42.3(b). Further, the notice informed Appellant that the motion for extension of time must contain a
reasonable explanation for its failure to file the brief and a showing that Appellee had not suffered
material injury thereby.
        To date, Appellant has neither complied with nor otherwise responded to this court’s June 5,
2014 notice. Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.
38.8(a)(1), 42.3(b).
Opinion delivered June 25, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                      (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 25, 2014


                                         NO. 12-14-00085-CV


     COWBOY'S RETAIL & WHOLESALE BEVERAGE DISTRIBUTION, LLC,
          KYLE GILLIN AND GREAT AMERICAN TREATING, INC.,
                                Appellants
                                   V.
    PEGGYE DAVIS, JIM DAVIS, JAY DAVIS AND RICHARD L. RAY, TRUSTEE,
                                Appellees


                            Appeal from the County Court at Law No 3
                          of Smith County, Texas (Tr.Ct.No. 60,086-B)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed for want of
prosecution.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.